Exhibit 10.2

 

OPTION AGREEMENT

SCHLUMBERGER              STOCK OPTION PLAN

NON-QUALIFIED STOCK OPTION

 

Optionee: «fn» «ln»

 

SCHLUMBERGER LIMITED, a Netherlands Antilles corporation (the “Company”), hereby
grants to you on                                  a non-qualified stock option
to purchase a maximum amount of «shgtd» shares (the “Maximum Option Shares”) of
Common Stock of the Company, par value $0.01 per share, at a price of
$             (the “Exercise Price”) per share (the ”Non-Qualified Option”),
provided, however, that the number of shares purchasable under this
Non-Qualified Option may be less than the Maximum Option Shares, as more fully
described below. Your Non-Qualified Option is subject to all the terms and
conditions of the Schlumberger 2005 Stock Option Plan as in effect on the date
hereof (the “Plan”) and this Agreement. Your Non-Qualified Option is not
intended to constitute an “incentive stock option” under Section 422 of the U.S.
Internal Revenue Code of 1986 (the “Code”).

 

The number of shares subject to this Non-Qualified Option is capped such that at
any time, the number of shares subject to this Non-Qualified Option is equal to
the lesser of: (i) the Maximum Option Shares with respect to which the
Non-Qualified Option is exercisable less the number of shares previously
purchased or deemed exercised pursuant to this Non-Qualified Option or (ii) the
number of shares determined such that the total spread (as defined below) which
would be realized upon an exercise with respect to such number of shares would
equal the product of (A) the number of shares determined in (i) above and
(B) 125% of the Exercise Price. Following a full or partial exercise of this
Non-Qualified Option, to the extent the number of shares designated by an
optionee for exercise are capped pursuant to clause (ii) above, the difference
between the number of shares so designated and the number of shares determined
pursuant to clause (ii) above shall be deemed to have been exercised for
purposes of determining the number of shares, if any, that remain available for
purchase pursuant to this Non-Qualified Option. The “spread” for this purpose is
the difference between the aggregate exercise price and aggregate fair market
value of the shares as to which the Non-Qualified Option is exercisable, with
fair market value determined as of the trading day preceding the applicable
date. If, pursuant to this paragraph, the number of shares subject to this
Non-Qualified Option includes fractional shares, the number of shares subject to
the Non-Qualified Option will be rounded down to the nearest whole share.

 

This Non-Qualified Option expires on                     .

 

The shares subject to this Non-Qualified Option shall become purchasable in
installments which are cumulative. The date on which each installment will
become exercisable and the maximum number of shares comprising each installment
are as follows:

 

DATE

--------------------------------------------------------------------------------

 

MAXIMUM OPTION SHARES

--------------------------------------------------------------------------------

«vdp1»

  «sp1»

«vdp2»

  «sp2»

«vdp3»

  «sp3»

«vdp4»

  «sp4»



--------------------------------------------------------------------------------

In keeping with the Company’s general policy, the terms of the Agreement
including the vesting schedules are put in place in certain countries to
accommodate local regulations. The vesting schedule above and therefore, your
ability to exercise your Non-Qualified Option at certain times and certain other
terms of the Option may change if you move from one country to another.
Currently, the Company has in place a sub-plan for France which governs Options
issued to Optionees residing in France or who are on a French payroll. It also
governs options held by Optionees when they subsequently reside in France or
move to a French payroll.

 

This Non-Qualified Option may be exercised only by delivering to the Company a
written notice specifying the number of shares you wish to purchase. The
Compensation Committee, authorized by the Company to administer the Plan (the
“Committee”), hereby notifies you that the Non-Qualified Option price may be
paid, subject to such rules and procedures as the Committee may prescribe from
time to time, (1) in cash or certified check, (2) by the delivery of shares of
Common Stock of the Company with a fair market value at the time of exercise
equal to the total Non-Qualified Option price or (3) by a combination of the
methods described in (1) and (2).

 

To assist you in the acquisition of shares pursuant to the exercise
of this Non-Qualified Option, the Committee in its sole discretion has
authorized the extension of an option financing program coordinated with the
StockCross Financial Services. The terms and procedures of this program or any
such program that the Committee may authorize in the future will be communicated
to you.

 

This Non-Qualified Option will expire earlier than the date set forth above if
you terminate employment with the Company or subsidiary (within the meaning of
Code Section 424(f)). If you terminate employment with consent of the Company,
any exercise of this Non-Qualified Option must be made within three (3) months
of termination of employment (or expiration date, if earlier) and then only to
the extent the Non-Qualified Option was exercisable upon termination, unless you
“retire” within the meaning of Section 5 of the Plan or terminate employment due
to death. Section 5 of the Plan provides specific rules for exercise of this
Non-Qualified Option on termination of employment due to retirement or death and
its terms are hereby incorporated in this Agreement. If termination of your
employment is because of breach of your employment contract or your misconduct,
this Non-Qualified Option will immediately expire and terminate. Termination of
your employment without consent of the Company will cause your Non-Qualified
Option to expire immediately.

 

This Non-Qualified Option may be forfeited, and any exercise you have made of
this Non-Qualified Option may be rescinded, as further described below, if you
engage in certain ‘detrimental activity’ as defined in the Plan. Specifically,
if you engage in detrimental activity within one year following termination of
employment for any reason other than retirement, this Non-Qualified Option will
immediately expire and terminate and the Committee may rescind any exercise that
you made under this option within six months preceding or three months following
your termination. If you engage in detrimental activity within five years
following termination of employment by reason of retirement, this Non-Qualified
Option will immediately expire and terminate and the Committee may rescind any
exercise that you made under this option within six months preceding or one year
following your termination by retirement. In the event that any option exercise
is rescinded by the Committee as described above, you will be obligated to pay
the Company an amount equal to the spread on the shares with respect to which
the rescinded exercise applied. (The “spread” for this purpose is the difference
between the aggregate exercise price and aggregate fair market value of the
shares as to which you exercised your option, with fair market value determined
as of the exercise date.)

 

2



--------------------------------------------------------------------------------

As contemplated by the Plan, you may not exercise your Non-Qualified Option or
any portion thereof, and that no obligation exists to issue or release shares of
stock or accept an exercise of this Non-Qualified Option, if the issuance or
release of shares or the acceptance of the Non-Qualified Option exercise by the
Company or a subsidiary constitutes a violation of any governmental law or
regulation.

 

This Non-Qualified Option is not transferable or assignable except by will or
laws of descent and distribution and then only to the extent exercisable at
death. Any exercise of this Non-Qualified Option after your death must be made
by the person or persons entitled to make such exercise under your will or by
the laws of descent and distribution before expiration of the Non-Qualified
Option.

 

The grant of this Non-Qualified Option is subject to the terms of the Plan,
which is discretionary in nature, and the terms of this Agreement. The grant of
this Non-Qualified Option is a one-time benefit which does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options. All determinations with respect to any such future grants,
including, but not limited to, the times when options shall be granted, the
number of shares subject to each option, the option price, and the time or times
when each option shall be exercisable, will be at the sole discretion of the
Committee. Your participation in the Plan is voluntary. The value of this
Non-Qualified Option is an extraordinary item of compensation which is outside
the scope of your oral, written or implied employment contract, if any. This
Non-Qualified Option is not part of normal or expected compensation for purposes
of calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments. The vesting of this Non-Qualified Option ceases upon termination of
employment for any reason except as may otherwise be explicitly provided in the
Plan document. The future value of the underlying shares is unknown and cannot
be predicted with certainty.

 

By accepting this Non-Qualified Option Agreement, you (i) authorize the
Committee, the Company and the employer entity, and any agent of the Committee
administering the Plan or providing Plan recordkeeping services, to disclose to
the Committee, the Company or any of its affiliates such information and data as
the Committee or the Company shall request in order to facilitate the grant of
options and the administration of the Plan; (ii) waive any data privacy rights
you may have with respect to such information; and (iii) authorize the Company
and any such agent to store and transmit such information in electronic form.

 

The Plan and prospectus are both available on-line at www.stock-options.slb.com.
A paper copy of the Plan and/or prospectus may be obtained by contacting the
Stock Option Department, Schlumberger Limited, 153 East 53rd Street, 57th Floor,
New York, New York 10022.

 

SCHLUMBERGER LIMITED

By

 

 

--------------------------------------------------------------------------------

 

3